Exhibit 10.18

 

CONFIDENTIAL

 

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (this “Agreement”) is entered into as of November
13, 2019 and effective as of Closing (as defined below), by and among Grid
Dynamics Holdings, Inc., a Delaware corporation (f/k/a ChaSerg Technology
Acquisition Corp.) (the “Company”), Automated Systems Holdings Limited, a
company incorporated in Bermuda with limited liability (the “ASL”), GDB
International Investment Limited, a British Virgin Islands corporation and a
wholly-owned subsidiary of ASL (“GDB”), GDD International Holding Company, a
Delaware corporation and a wholly-owned subsidiary of GDB (“GDD” and, together
with GDB, the “ASL Holding Subs”), ChaSerg Technology Sponsor LLC, a Delaware
limited liability company (the “Sponsor”), BGV Opportunity Fund L.P., a Delaware
limited liability partnership (“BGV”), Victoria Livshitz, Victoria Livschitz
Charitable Trust, Livchitz Children’s Charitable Trust, O. Fox Charitable Trust,
Leonard Livschitz, VLSK2019 LLC, a Washington limited liability company
(“VLSK2019” and, together with any individual or entity who hereafter becomes a
party to this Agreement pursuant to Section 14, the “Voting Parties” and each a
“Voting Party”) and Grid Dynamics International, Inc., a California Corporation
(the “Seller”) solely for the purpose of Section 15 hereto.

 

RECITALS

 

WHEREAS, Company, Seller, CS Merger Sub 1 Inc., a California corporation and a
wholly-owned subsidiary of the Company (“Merger Sub 1”) and CS Merger Sub 2 LLC,
a Delaware limited liability company and a wholly-owned subsidiary of the
Company (“Merger Sub 2” and, together with Merger Sub 1, the “Merger Subs”),
among other parties, have entered into an Agreement and Plan of Merger dated as
of November, 2019 (as the same may be amended from time to time in accordance
with the terms thereof, the “Merger Agreement”), pursuant to which, among other
things, (i) Merger Sub 1 will merge with and into the Seller, with the Seller
continuing as the initial surviving entity (the “Initial Merger”), and (ii) the
Seller will then merge with and into Merger Sub 2, with Merger Sub 2 continuing
as the surviving entity (the “Second Step Merger” and, together with the Initial
Merger, the “Mergers”) and a wholly-owned subsidiary of the Company, upon the
terms and subject to the conditions set forth in the Merger Agreement and in
accordance with the applicable provisions of the CGCL, the DGCL and the DLLCA;

 

WHEREAS, the Sponsor, the Company, ASL, ASL Holding Subs, BGV and certain other
parties are party to certain lock-up agreements which contain certain transfer
restrictions concerning securities of the Company held by the Voting Parties
(each such agreement, the “Lock Up Agreement”);

 

WHEREAS, the Sponsor, the Company, ASL, ASL Holding Subs, BGV, Victoria
Livshitz, Leonard Livshitz, VLSK2019, and certain other parties will enter into
an Amended and Restated Registration Rights Agreement, dated as of the Closing
(as defined below), which contains certain registration rights concerning
securities of the Company held by the Voting Parties (as it may be amended,
supplemented, restated or modified from time to time, the “Registration Rights
Agreement”);

 

WHEREAS, in connection with the Mergers, the Voting Parties have agreed to
execute and deliver this Agreement;

 

WHEREAS, as of immediately following the closing of the Mergers (the “Closing”)
each of the Voting Parties Beneficially Owns (as defined below) the respective
number of shares of Common Stock, par value $0.0001 per share, of the Company
(the “Common Stock”), set forth on Annex A hereto;

 



 

 

 

WHEREAS, the Voting Parties in the aggregate Beneficially Own (as defined below)
shares of Common Stock representing more than fifty percent (50%) of the
outstanding voting power of the Company;

 

WHEREAS, the number of shares of Common Stock Beneficially Owned by each Voting
Party may change from time to time, in accordance with the terms of (i) the
Certificate of Incorporation of the Company, as it may be amended, supplemented
or restated from time to time (the “Charter”), (ii) the by-laws of the Company,
and (iii) the Registration Rights Agreement, which changes shall be reported by
each Voting Party in accordance with the applicable provisions of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

 

WHEREAS, each of the Voting Parties believes that it is in their respective best
interests to qualify the Company as a “controlled company” under the listing
rules of Nasdaq; and

 

WHEREAS, the parties hereto desire to maintain a group and to enter into this
Agreement to provide for voting agreements pursuant to which all of the Voting
Parties’ shares of Common Stock will be voted together with respect to elections
of the Company’s Board of Directors (the “Board”).

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Definitions. Capitalized terms used herein but not defined in this Agreement
shall have the meanings ascribed to them in the Merger Agreement. In addition to
the terms defined elsewhere in this Agreement, the following terms shall have
the meanings indicated when used in this Agreement with initial capital letters:

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

 

“Independent Director” shall mean a director that qualifies as an “Independent
Director” under Rule 5602(a)(2) of the Nasdaq Corporate Governance Requirements
(or the equivalent rules of any other stock exchange in which the Company’s
securities are then listed).

 

“Lock-Up Period” shall mean either the “Private Placement Lock-Up Period”, the
“Founder Shares Lock-Up Period” or the “Grid Holder Lock-Up Period”, each as
defined in the Registration Rights Agreement, or the “Lock-Up Period” as defined
in the relevant Lock-Up Agreement, as applicable to each Voting Party.

 

“Nasdaq” means the NASDAQ Capital Market.

 

“Necessary Action” means, with respect to any party and a specified result, all
actions (to the extent such actions are not prohibited by applicable law, within
such party’s control and do not directly conflict with any rights expressly
granted to such party in this Agreement, the Merger Agreement, the Registration
Rights Agreement, the Charter or the bylaws of the Company) reasonably necessary
or desirable within his, her or its control to cause such result, including,
without limitation, (i) calling special meetings of the Board and he
stockholders of the Company, (ii) voting or providing a proxy with respect to
the Voting Shares beneficially owned by such party, (iii) causing the adoption
of stockholders’ resolutions and amendments to the Charter or by-laws of the
Company, (iv) executing agreements and instruments, (iv) causing members of the
Board (to the extent such members were elected, nominated or designated by the
party obligated to undertake such action) to act (subject to any applicable
fiduciary duties) in a certain manner or causing them to be removed in the event
they do not act in such a manner and (v) making, or causing to be made, with
governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such a result.

 



-2-

 

 

“Permitted Transferees” shall have the meaning ascribed to such term in the
Registration Rights Agreement, as applicable to each Voting Party.

 

2. Agreement to Vote. During the term of this Agreement, each Voting Party shall
vote or cause to be voted all securities of the Company that may be voted in the
election of the Company’s directors registered in the name of, or beneficially
owned (as such term is defined in Rule 13d-3 under the Exchange Act, excluding
shares of stock underlying unexercised options or warrants or any other security
exercisable or convertible for shares of Common Stock) (“Beneficially Owned” or
“Beneficial Ownership”) by such Voting Party, including any and all securities
of the Company acquired and held in such capacity subsequent to the date hereof
(hereinafter referred to as the “Voting Shares”), in accordance with the
provisions of this Agreement, including, without limitation, voting or causing
to be voted all Voting Shares Beneficially Owned by such Voting Party so that
the Board is comprised of the Persons designated pursuant to Subsection 3(a).
Except as explicitly provided in this Agreement, each Voting Party is free to
vote or cause to be voted all Voting Shares Beneficially Owned by such Voting
Party.

 

3. Board of Directors.

 

a. Board Representation. Subject to the terms and conditions of this Agreement,
from the date of this Agreement, the Company and each Voting Party shall take
all Necessary Action (including by including in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of the stockholders of the Company, including at every
adjournment or postponement thereof) to cause, effective immediately following
the Effective Time, the Board to be comprised of 8 directors:

 

i. 1 of whom shall be the then-serving Chief Executive Officer of the Company
(the “CEO Designee”), as set forth on Exhibit A hereto, provided that the CEO
Designee shall serve as a Class I Director (as defined in the Charter).

 

ii. 2 of whom (the “ASL Designees” and each an “ASL Designee”) have been
initially designated as set forth on Exhibit A hereto and shall thereafter be
designated by ASL; provided that, ASL will be entitled to designate the number
of ASL Designees set forth below for so long as ASL Beneficially Owns the
corresponding percentage of Voting Shares set forth below, such percentage to be
calculated based on the number of Voting Shares then Beneficially Owned by ASL
as a percentage of the number of all then outstanding Voting Shares. One ASL
Designee shall be designated as a Class II director and one ASL Designee shall
be designated as a Class III director (each as defined in the Charter):

 

Percentage  Number of ASL Designees  10% or greater   2  5% or greater   1  Less
than 5%   0 

 



-3-

 

 

iii. 2 of whom (the “Sponsor Designees” and each a “Sponsor Designee”) have been
initially designated as set forth on Exhibit A hereto and shall thereafter be
designated by the Sponsor; provided that, Sponsor will be entitled to designate
the number of Sponsor Designees set forth below for so long as Sponsor
Beneficially Owns the corresponding percentage of Voting Shares set forth below,
such percentage to be calculated based on the number of Voting Shares then
Beneficially Owned by Sponsor as a percentage of the number of all then
outstanding Voting Shares. All Sponsor Designees must be Independent Directors,
and if either Sponsor Designee is determined by the Company, on the advice of
counsel, to no longer be Independent Directors, then the Company and all Voting
Parties shall take all Necessary Action to cause the removal of such Sponsor
Designee, the Sponsor shall designate replacement nominees who qualify as
Independent Directors and the Company and the Voting Parties shall take all
Necessary Action to elect such individual in lieu of such Sponsor Designee. One
Sponsor Designee shall be designated a Class II director and one Sponsor
Designee shall be designated as a Class III director (each as defined in the
Charter):

 

Percentage  Number of Sponsor Designees  10% or greater   2  5% or greater   1 
Less than 5%   0 

 

; and

 

iv. 3 of whom (the “Unaffiliated Designee”, together with the CEO Designee, ASL
Designees and the Sponsor Designees, the “Designees”) have been initially
designated as set forth on Exhibit A hereto and shall thereafter be designated
as follows: (1) for so long as the ASL and the Sponsor are each entitled to
designate at least one director to the Board pursuant to Section 3(a)(i) and
Section 3(a)(ii), by mutual agreement of ASL and Sponsor, and (2) thereafter, by
the remaining Board members of the Company in accordance with the nomination
procedures established by the Board. All Unaffiliated Designees must be both
Independent Directors and also be qualified to serve on the audit committee
under the Nasdaq Corporate Governance Requirement, and if any Unaffiliated
Designee is determined by the Company, on the advice of counsel, to no longer
satisfy such requirements, then the Company and all Voting Parties shall take
all Necessary Action to cause the removal of such Unaffiliated Designee,
replacement Unaffiliated Designees shall be selected by the process described
above, and the Company and the Voting Parties shall take all Necessary Action to
elect such individual in lieu of such Unaffiliated Designee. Two Unaffiliated
Designee shall serve as Class I directors (as defined in the Charter) and one
Unaffiliated Designee shall serve as a Class II director.

 

b. Decrease in Designees.

 

i. Upon any decrease in the number of directors that a Voting Party is entitled
to designate for nomination to the Board, such Voting Party shall take all
Necessary Action to cause the appropriate number of Designees to offer to tender
their resignation within five (5) business days of such decrease, such
resignation to be effective three (3) months after such decrease and subject to
acceptance by the Board. The resignation of such Designee shall be effective
upon the acceptance by the Board of such resignation.

 

ii. If as a result of the provisions of Section 3(a) or Section 3(b) there are
seats on the Board for which none of ASL or the Sponsor have the right to
designate a director, the selection of such director, who shall not be an
Affiliate of either ASL or the Sponsor, shall be conducted in accordance with
applicable law and with the Charter, by-laws of the Company, and the other
corporate governance documents of the Company.

 



-4-

 

 

c. Resignation; Removal; Vacancies.

 

i. Any Designee may resign at any time upon written notice to the Board.

 

ii. Except as provided in this Section 3(c), and subject to the Charter, (A) ASL
shall have the exclusive right to remove the ASL Designees from the Board, and
the Company and the Voting Parties shall take all Necessary Action to cause the
removal of any such ASL Designee at the written request of ASL and (B) ASL shall
have the exclusive right, in accordance with Subsection 3(a)(ii), to designate
directors for election to the Board to fill vacancies created by reason of
expiration of term, death, removal or resignation of ASL Designees, and the
Company and the Voting Parties shall take all Necessary Action to cause any such
vacancies to be filled by replacement ASL Designees as promptly as reasonably
practicable. Notwithstanding anything to the contrary in this paragraph, ASL
shall not have the right to designate a replacement ASL Designee, and the
Company and the Voting Parties shall not be required to take any action to cause
any vacancy to be filled by any such Designee, to the extent that election or
appointment of such Designee to the Board would result in a number of directors
designated by ASL in excess of the number of directors that ASL is then entitled
to designate for membership on the Board pursuant to this Agreement.

 

iii. Except as provided in this Section 3(c), and subject to the Charter, (A)
the Sponsor shall have the exclusive right to remove the Sponsor Designees from
the Board, and the Company and the Voting Parties shall take all Necessary
Action to cause the removal of any such Sponsor Designee at the written request
of the Sponsor and (B) the Sponsor shall have the exclusive right, in accordance
with Subsection 3(a)(iii), to designate directors for election to the Board to
fill vacancies created by reason of expiration of term, death, removal or
resignation of Sponsor Designees, and the Company and the Voting Parties shall
take all Necessary Action to cause any such vacancies to be filled by
replacement Sponsor Designees as promptly as reasonably practicable.
Notwithstanding anything to the contrary in this paragraph, the Sponsor shall
not have the right to designate a replacement Sponsor Designee, and the Company
and the Voting Parties shall not be required to take any action to cause any
vacancy to be filled by any such Designee, to the extent that election or
appointment of such Designee to the Board would result in a number of directors
designated by the Sponsor in excess of the number of directors that the Sponsor
is then entitled to designate for membership on the Board pursuant to this
Agreement, or who is not an Independent Director.

 

iv. If at any time, a director has violated or otherwise failed to comply with
the Charter, by-laws, governance guidelines or other corporate governance
documents of the Company, then, by a majority vote of all other directors
(excluding, in the case of an ASL Designee, the other ASL Designee and, in the
case of a Sponsor Designee, the other Sponsor Designee), a director may be
removed from the Board (notwithstanding clauses ii or iii) above, and in the
case of such removal, either ASL or the Sponsor (as the case may be) shall be
entitled to designate a replacement nominee for service on the Board.

 

v. Any replacement designee shall be of the same class of directors as the
individual that he/she is replacing.

 

d. Committees. In accordance with the Charter, by-laws, and other corporate
governance documents of the Company, the Board may from time to time by vote or
resolution establish and maintain one or more committees of the Board, each
committee to consist of one or more Designees. Subject to applicable laws, stock
exchange regulations and applicable listing requirements, including Rule 5605 of
the Nasdaq Listing Rules, ASL and the Sponsor shall have the right to have an
ASL Designee and a Sponsor Designee, respectively, appointed to serve on each
committee of the Board for so long as such Voting Party has the right to
designate at least one director for election to the Board. The Voting Parties
and the Company shall take all Necessary Action to cause the initial composition
of certain committees of the Board to be agreed between ASL, Sponsor and the
Company.

 



-5-

 

 

e. Board Observer. Subject to applicable laws and stock exchange regulations and
applicable listing requirements, Steven Fletcher shall have the right to be an
observer (the “Sponsor Board Observer”) at any open meeting of the Board, with
such right to be terminated the earlier of (A) the date when Sponsor ceases to
have the right to designate at least one (1) director for nomination under this
Agreement, or (B) twelve (12) months after the date of this Agreement. The Board
may exclude the Sponsor Board Observer from access to any Board materials or
information or meeting or portion thereof or written consent if the Board
determines, in good faith, that such access would reasonably be expected to
result in a conflict of interest with the Company; provided, that such exclusion
shall be limited to the portion of the materials or information or meeting or
written consent that is the basis for such exclusion and shall not extend to any
portion of the materials or information or meeting or written consent that does
not involve or pertain to such exclusion. The Board may exclude the Sponsor
Board Observer from access to any committee materials or information or meeting
or portion thereof.

 

f. Chairperson. For so long as Sponsor is entitled to designate at least one
director for election to the Board, the Voting Parties and the Company shall
take all Necessary Action to cause the Chairperson of the Board to be Lloyd
Carney, for so long as he is a Sponsor Designee.

 

g. Voting. Each of the Company and the Voting Parties agree not to take,
directly or indirectly, any actions that would frustrate, obstruct or otherwise
affect the provisions of this Agreement and the intention of the parties hereto
with respect to the composition of the Board as herein stated. Each Voting
Party, to the extent not prohibited by the Charter, each shall vote all Voting
Shares held by such Voting Party in such manner as may be necessary to elect
and/or maintain in office as members of the Board those individuals designated
in accordance with this Section 3 and to otherwise effect the intent of the
provisions of this Agreement.

 

4. [Reserved].

 

5. Representations and Warranties of each Voting Party. Each Voting Party on its
own behalf hereby represents and warrants to the Company and the other voting
Party, severally and not jointly, with respect to such Voting Party and such
Voting Party’s ownership of his, her or its Voting Shares set forth on Annex A,
as follows:

 

a. Organization; Authority. If Voting Party is a legal entity, Voting Party (i)
is duly incorporated or organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and (ii) has
all requisite power and authority to enter into this Agreement and to perform
its obligations hereunder. If Voting Party is a natural person, Voting Party has
the legal capacity to enter into this Agreement and perform his or her
obligations hereunder. If Voting Party is a legal entity, this Agreement has
been duly authorized, executed and delivered by Voting Party. This Agreement
constitutes a valid and binding obligation of Voting Party enforceable in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

 

b. No Consent. Except as provided in this Agreement, no consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or other Person on the part of Voting Party is required in connection
with the execution, delivery and performance of this Agreement. If Voting Party
is a natural person, no consent of such Voting Party’s spouse is necessary under
any “community property” or other laws for the execution and delivery of this
Agreement or the performance of Voting Party’s obligations hereunder. If Voting
Party is a trust, no consent of any beneficiary is required for the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 



-6-

 

 

c. No Conflicts; Litigation. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance with the terms hereof, will (A) if such Voting Party is a legal
entity, conflict with or violate any provision of the organizational documents
of Voting Party, or (B) violate, conflict with or result in a breach of, or
constitute a default (with or without notice or lapse of time or both) under any
provision of, any trust agreement, loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise, license, judgment, order, notice, decree, statute, law, ordinance,
rule or regulation applicable to Voting Party or to Voting Party’s property or
assets, except, in the case of clause (B), that would reasonably be expected to
impair the parties ability to fulfill their obligations under this Agreement. As
of the date of this Agreement, there is no Action pending or, to the knowledge
of a Voting Party, threatened, against such Voting Party or any of Voting
Party’s Affiliates or any of their respective assets or properties that would
materially interfere with such Voting Party’s ability to perform his, her or its
obligations pursuant to this Agreement or that would reasonably be expected to
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement.

 

d. Ownership of Shares. Voting Party Beneficially Owns his, her or its Voting
Shares free and clear of all Encumbrances. Except pursuant to this Agreement,
the Merger Agreement, and the Registration Rights Agreement, there are no
options, warrants or other rights, agreements, arrangements or commitments of
any character to which Voting Party is a party relating to the pledge,
acquisition, disposition, Transfer or voting of Voting Shares and there are no
voting trusts or voting agreements with respect to the Voting Shares. Voting
Party does not Beneficially Own (i) any shares of Common Stock other than the
Voting Shares set forth on Annex A and (ii) any options, warrants or other
rights to acquire any additional shares of Common Stock or any security
exercisable for or convertible into shares of Common Stock, other than as set
forth on Annex A (collectively, “Options”).

 

6. Covenants of the Company.

 

a. The Company shall: (i) use its reasonable best efforts to take any and all
action reasonably necessary to effect the provisions of this Agreement and the
intention of the parties with respect to the terms of this Agreement; (ii) not
take any action that would reasonably be expected to adversely affect the rights
of the ASL under this Agreement without the prior written consent of the ASL;
and (iii) not take any action that would reasonably be expected to adversely
affect the rights of the Sponsor under this Agreement without the prior written
consent of the Sponsor.

 

b. The Company shall use its reasonable best efforts to (i) maintain in effect
at all times customary directors insurance coverage and (ii) cause the Charter
and by-laws of the Company (each as may be further amended, modified or
supplemented) to at all times provide for the indemnification, exculpation and
advancement of expenses of all directors to the fullest extent permitted under
applicable law.

 

c. The Company shall pay all reasonable out-of-pocket expenses incurred by the
Designees in connection with the performance of his or her duties as a director
and in connection with his or her attendance at any meeting of the Board. The
Company shall enter into customary indemnification agreements with each Designee
and officer of the company from time to time.

 

d. At the written request of either (1) all ASL Designees then in-office, or (2)
all Sponsor Designees then in-office, the Company shall call a special meeting
of its shareholders. In such written request, the requesting directors shall
provide all the information contemplated by either Section 2.4 and/or Section
2.5 of the Bylaws of the Company, as the case may be.

 



-7-

 

 

7. No Other Voting Trusts or Other Arrangement. Each Voting Party shall not, and
shall not permit any entity under Voting Party’s control to, (i) deposit any
Voting Shares or any interest in any Voting Shares in a voting trust, voting
agreement or similar agreement, (ii) grant any proxies, consents or powers of
attorney or other authorization or consent with respect to the Voting Shares or
(iii) subject any of the Shares to any arrangement with respect to the voting of
the Voting Shares, in each case, that conflicts with or prevents the
implementation of this Agreement.

 

8. Additional Shares. Each Voting Party agrees that all securities of the
Company that may vote in the election of the Company’s directors that such
Voting Party purchases, acquires the right to vote or otherwise acquires
Beneficial Ownership of (including by the exercise or conversion of any security
exercisable or convertible for shares of Common Stock) after the execution of
this Agreement shall be subject to the terms of this Agreement and shall
constitute Voting Shares for all purposes of this Agreement.

 

9. No Agreement as Director or Officer. Voting Party is signing this Agreement
solely in his, her or its capacity as a stockholder of the Company. No Voting
Party makes any agreement or understanding in this Agreement in such Voting
Party’s capacity as a director or officer of the Company or any of its
subsidiaries (if Voting Party holds such office). Nothing in this Agreement will
limit or affect any actions or omissions taken by a Voting Party in his, her or
its capacity as a director or officer of the Company, and no actions or
omissions taken in such Voting Party’s capacity as a director or officer shall
be deemed a breach of this Agreement. Nothing in this Agreement will be
construed to prohibit, limit or restrict a Voting Party from exercising his or
her fiduciary duties as an officer or director to the Company or its
stockholders.

 

10. Specific Enforcement. It is agreed and understood that monetary damages
would not adequately compensate an injured party for the breach of this
Agreement by any party hereto and, accordingly, that this Agreement shall be
specifically enforceable, in addition to any other remedy to which such injured
party is entitled at law or in equity, and that any breach of this Agreement
shall be the proper subject of a temporary or permanent injunction or
restraining order. Further, each party hereto waives any claim or defense that
there is an adequate remedy at law for such breach or threatened breach or an
award of specific performance is not an appropriate remedy for any reason at law
or equity and agrees that a party’s rights would be materially and adversely
affected if the obligations of the other parties under this Agreement were not
carried out in accordance with the terms and conditions hereof. Each party
further agrees that no party shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtain any
remedy referred to in this Section 10, and each party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

11. Termination. Following the Effective Time, this Agreement shall terminate
automatically (without any action by any party hereto) on the first date on
which no Voting Party has the right to designate a director to the Board under
this Agreement.

 

12. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Company, ASL and the Sponsor. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law. Annex A to this Agreement may be amended by
the Company immediately prior to closing, without the consent of any other
party, in order to reflect the actual number of shares of Common Stock held by
each Voting Party immediately following the Closing and Exhibit A to this
Agreement may be amended by the Company immediately prior to closing, without
the consent of any other party, to reflect the designees actually selected by
the parties to the Merger Agreement.

 



-8-

 

 

13. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement. During the term of this Agreement, all dividends
and distributions payable in cash with respect to the Voting Shares shall be
paid, as applicable, to each of the undersigned Voting Parties and all dividends
and distributions payable in Common Stock or other equity or securities
convertible into equity with respect to the Voting Shares shall be paid, as
applicable, to each of the undersigned Voting Parties, but all dividends and
distributions payable in Common Stock or other equity or securities convertible
into equity shall become Voting Shares for purposes of this Agreement.

 

14. Assignment.

 

a. Neither this Agreement, nor any of the rights, duties, interests or
obligations of the Company hereunder, shall be assigned or delegated by the
Company in whole or in part.

 

b. Prior to the expiration of the Lock-Up Period to the extent applicable to
such Voting Party, no Voting Party may assign or delegate such Voting Party’s
rights, duties or obligations under this Agreement, in whole or in part, except
in connection with a transfer of Voting Shares by such Voting Party to a
Permitted Transferee in accordance with the terms of the Registration Rights
Agreement, as applicable, and this Section 14.

 

c. This Agreement and the provisions hereof shall inure to the benefit of, shall
be enforceable by and shall be binding upon the respective assigns and
successors in interest of the Voting Parties, including with respect to any of
such Voting Party’s Voting Shares that are transferred to a Permitted Transferee
in accordance with the terms of this Agreement, and the Registration Rights
Agreement.

 

d. No assignment by any party hereto (including pursuant to a transfer of any
Voting Party’s Voting Shares) of such party’s rights, duties and obligations
hereunder shall be binding upon or obligate the Company or any other party
hereto unless and until each of the other parties hereto shall have received (i)
written notice of such assignment as provided in Section 22 and (ii) the
executed written agreement of the assignee, in a form reasonably satisfactory to
each of the other parties hereto, to be bound by the terms and provisions of
this Agreement (which may be accomplished by an addendum or certificate of
joinder to this Agreement) as fully as if it were an initial signatory hereto.
Each Voting Party shall not permit the transfer of any such Voting Party’s
Voting Shares to a Permitted Transferee unless and until the person to whom such
securities are to be transferred have executed a written agreement as provided
in clause (ii) of the preceding sentence.

 

e. Any transfer or assignment made other than as provided in this Section 14
shall be null and void.

 

15. Additional Agreements. To the extent any undersigned Voting Party is also
party to (i) that certain Investor’s Rights Agreement, dated as of April 2019,
by and between the Seller and BGV Opportunity Fund, L.P. (the “BGV IRA”), (ii)
that certain Amended and Restated Investors’ Rights Agreement, dated as of July
31, 2015, by and between the Seller, the Investors, and the Key Holders (as such
capitalized terms are defined therein) (the “Investor IRA”), and/or (iii) the
Amended and Restated Right of First Refusal and Co-Sale Agreement, dated as of
July 31, 2015, by and between the Seller and the Shareholders (as such
capitalized terms are defined therein) (the “ROFR Agreement” and, together with
the BGV IRA and the Investor IRA, the “Investor Agreements”) such Voting Party
and Seller, each confirm and agree that effective as of, and contingent upon,
the Closing, each of the Investor Agreements shall be terminated in its
entirety.

 



-9-

 

 

16. Other Rights. Except as provided by this Agreement, each Voting Party shall
retain the full rights of a holder of capital stock of the Company with respect
to the Voting Shares, including the right to vote the Voting Shares subject to
this Agreement.

 

17. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

18. Governing Law. This Agreement, the rights and duties of the parties hereto,
any disputes (whether in contract, tort or statute), and the legal relations
between the parties arising hereunder shall be governed by and interpreted and
enforced in accordance with the laws of the State of Delaware without reference
to its conflicts of laws provisions.

 

19. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement shall be brought against any of the parties in the United States
District Court for the District of Delaware or any Delaware state court located
in Wilmington, Delaware, and each of the parties hereby consents to the
exclusive jurisdiction of such court (and of the appropriate appellate courts)
in any such suit, action or proceeding and waives any objection to venue laid
therein. Process in any such suit, action or proceeding may be served on any
party anywhere in the world, whether within or without the jurisdiction of any
such court.

 

20. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

22. Notices. Any notices provided pursuant to this Agreement shall be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by electronic mail. Notices provided pursuant to
this Agreement shall be provided, (x) if to the Company, in accordance with the
terms of the Merger Agreement, (y) if to any other party hereto, to the address
or email address, as applicable, of such party set forth on Annex A hereto, or
(z) to any other address or email address, as a party designates in writing to
the other parties in accordance with this Section 22.

 

23. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subject matter
hereof, and no party shall be liable or bound to any other party in any manner
by any warranties, representations or covenants except as specifically set forth
herein.

 

[Remainder of page intentionally left blank; signature pages follow]

 

-10-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  VICTORIA LIVSCHITZ CHARITABLE TRUST         By:  /s/ Victoria Livschitz    
Name: Victoria Livschitz     Title: Trustee of Livschitz Charitable Trust

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  GRID DYNAMICS INTERNATIONAL, INC.         By:  /s/ Leonard Livschitz     Name:
Leonard Livschitz     Title: CEO

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  VICTORIA LIVSCHITZ       By:  /s/ Victoria Livschitz

 



[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  LEONARD LIVSCHITZ       By:  /s/ Leonard Livschitz

 



[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  AUTOMATED SYSTEMS HOLDINGS LIMITED         By:  /s/ Leon Wang     Name:    
Title:

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  LIVSCHITZ CHILDREN’S CHARITABLE TRUST         By:  /s/ Victoria Livschitz    
Name: Victoria Livschitz     Title: Trustee of Livschitz Children’s Charitable
Trust

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  BGV OPPORTUNITY FUND, L.P.         By:  /s/ Eric Benhamou     Name: Eric
Benhamou     Title: Founder and General Partner

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  CHASERG TECHNOLOGY ACOUISITION CORP.         By:  /s/ Lloyd Carney     Name:
Lloyd Carney     Title: Chief Executive Officer

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  SPONSOR         CHASERG TECHNOLOGY SPONSOR LLC         By:   /s/ Lloyd Carney
    Name: Lloyd Carney     Title: Managing Member         By:       Name: Steven
Fletcher     Title:  Managing Member         By:       Name: Alex Vieux    
Title: Managing Member

 



[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  SPONSOR         CHASERG TECHNOLOGY SPONSOR LLC         By:       Name: Lloyd
Carney     Title: Managing Member         By: /s/ Steven Fletcher     Name:
Steven Fletcher     Title:  Managing Member         By:       Name: Alex Vieux  
  Title: Managing Member

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  SPONSOR         CHASERG TECHNOLOGY SPONSOR LLC         By:       Name: Lloyd
Carney     Title: Managing Member         By:       Name: Steven Fletcher    
Title:  Managing Member         By: /s/ Alex Vieux     Name: Alex Vieux    
Title: Managing Member

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  O. FOX CHARITABLE TRUST         By:  /s/ Stan Klimoff     Name: Stan Klimoff  
  Title: Trustee

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  VLSK2019 LLC         By:  /s/ Victoria Livschitz     Name: Victoria Livschitz
    Title: Stockholder

 

[Signature Page to Stockholder Agreement]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  GDB INTERNATIONAL INVESTMENT LIMITED         By:  /s/ Leon Wang     Name:    
Title:

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

  GDD INTERNATIONAL HOLDING COMPANY         By:  /s/ Leon Wang     Name:    
Title:

 

 

 

 

Annex A

 


Voting Shares

 

Holder  Address  Shares of
Common
Stock   Warrants   Options   Other Equity
Securities/Rights
to Acquire
Equity
Securities  ASL/GDD/GDB       18,897,879                        BGV    
 2,031,176                 Sponsor      6,030,000    265,000           
VLSK2019      559,202                 Victoria Livschitz Charitable Trust    
 184,035                 Livschitz
Children’s
Charitable Trust      78,871                 Livschitz, Victoria              
 353,112       O. Fox Charitable Trust      105,162                 Livschitz,
Leonard                1,925,065      

 

 

 

 

Exhibit A
Initial Designees

 

Designation:  Name:  Class: “CEO Designee”  Leonard Livschitz  Class I “ASL
Designee”  Leon Wang  Class II/III “ASL Designee”  Weihang Wang  Class II/III
“Sponsor Designee”  Lloyd Carney  Class II/III “Sponsor Designee”  Eric
Benhamou  Class II/III “Unaffiliated Designee”  Shou Zhang  Class I
“Unaffiliated Designee”  Marina Levinson  Class I “Unaffiliated Designee”  To be
determined prior to Closing  Class II

 

 

 



 

 